Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a detection method for a multi-device detection system having combined method steps of detecting resistance values of a CCl pin and a CC2 pin on a third female connector, by a control motherboard; determining a type of connected device on a first female connector and a second female connector, by the control motherboard, according to  the detected resistance values of the CC] pin and the CC2 pin on a third female connector: wherein the type of connected device is one of an earphone, a USB flash drive, a charger, and a mobile phone with a fall Type-C function; and wherein the third female connector arranged on the control  motherboard. the first female connector, the second female connector and a male connector are arranged on a circuit board, and the male connector is capable of being inserted into the third female connector as recited in claim 1. Claims 2-6 and 11-17 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose an adapter having a combination of  a circuit board, a male connector, a first female connector and a second female connector respectively arranged an the circuit board: wherein the male connector is a Type-C male connector, and both the first female connector and the second female connector are a Type-C female connecter; the male connector is electrically connected to the first female connecter and the second female connector, respectively; wherein the male connector is provided with two independent D+ pins and two independent D- pins; one of the two independent D+ pins is electrically connected ta a D+ pin of 
The prior art does not disclose a multi-device detection system having a combination of  a mobile terminal and e adapter: wherein the adapter comprises a circuit board, a male connector, a first female connector and a second female connector respectively arranged on the circuit board: wherein the male connector is a Type-C male connector, and both the first female connector and the second female connector are a Type-C female connector; the male connector is electrically connected to the first female connector and the second female connector, respectively: wherein the male connector is provided with two independent D- pins and two independent  D- pins; one of the two independent D+ pins is electrically connected to a D+ pin of the first female connector, and the other one of the two independent Dt pins is electrically connected to a D+ pin of the second female connecter; one of the two independent D- pins is electrically connected to a D- pin of the first female connector, and the other one of the two independent D- pins is electrically connected to a D- pin of the second female connector; wherein the mobile terminal comprises a control motherboard and a third female connector arranged on the control motherboard; and the third female connector is a Type-C female connector: wherein the third female connector is provided with two independent D+ pins and two independent D- mins: the male connector is inserted into the third female connector; the two independent D4 pins of the male connector respectively correspond to the two independent D+ pins of the third female connector in an electrical connection: the two

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Bae et  al (Pat# 10,411,426) Connecting Device And Method For Recognizing Device.1
	Oporta et al (Pat# 10,431,939) disclose Over-voltage Protection Systems And Methods.
Hundal et al (Pat#9,798,689) disclose Systems And Methods For Enabling Communication Between USB Type-C Connections And Legacy Connections Over An Extension Medium.
Shen et al (Pat# 10,186,815) disclose  METHOD OF AND DEVICE FOR PROTECTING USB TYPE-C INTERFACE CHIP WHEN CC PINS THEREOF BEING AT HIGH VOLTAGE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867